 



Exhibit 10.1
HEALTHSPRING, INC.
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of this 29th day of December, 2006 (the
“Effective Date”) between HealthSpring, Inc., a Delaware corporation (the
“Company”), and Gerald V. Coil (“Executive”). In consideration of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in paragraph 4 hereof (the “Employment Period”).
     2. Position and Duties.
          (a) During the Employment Period, Executive shall serve as the
Executive Vice President — Chief Operating Officer of the Company and shall have
the normal duties, responsibilities, functions and authority of an executive
officer of the Company, subject to the power and authority of the Company’s
Chief Executive Officer to expand or limit such duties, responsibilities,
functions and authority. During the Employment Period, Executive shall render
such administrative, financial and other executive and managerial services to
the Company and its Subsidiaries (as defined below) which are consistent with
Executive’s position as the Board or Chief Executive Officer may from time to
time reasonably direct.
          (b) During the Employment Period, Executive shall report to the
Company’s Chief Executive Officer and shall devote his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Subsidiaries. Executive shall perform his duties, responsibilities and functions
to the Company and its Subsidiaries hereunder in good faith in a diligent,
trustworthy and professional manner and shall comply with the Company’s and its
Subsidiaries’ policies and procedures in all material respects. During the
Employment Period, Executive shall not serve as an officer or director of, or
otherwise perform services for compensation for, any other entity without the
prior written consent of the Board (which shall not be unreasonably withheld,
conditioned or delayed); provided that Executive may participate on boards of
charitable entities or other civic entities so long as such service does not
materially interfere with Executive’s duties under this Agreement.
          (c) For purposes of this Agreement, “Subsidiaries” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.

 



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.
          (a) During the Employment Period, Executive’s base salary shall be
$400,000 per annum or such higher rate as the Board may determine from time to
time (as adjusted from time to time, the “Base Salary”), which salary shall be
payable by the Company or one of its Subsidiaries in regular installments in
accordance with such entity’s general payroll practices (in effect from time to
time). In addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company’s employee benefit programs for which senior
executive employees of the Company and its Subsidiaries are generally eligible.
During the Employment Period, Executive shall also be entitled to five weeks of
paid vacation each calendar year in accordance with the Company’s policies,
which if not taken during any year may not be carried forward, other than with
respect to one week per year, to any subsequent calendar year and no
compensation shall be payable in lieu thereof. The Company or one of its
affiliates or Subsidiaries shall obtain and maintain customary directors’ and
officers’ liability insurance coverage covering Executive on terms reasonably
satisfactory to the Board.
          (b) In addition to the Base Salary, Executive shall be eligible for an
annual bonus in an amount up to 75% of the Base Salary then in effect following
the end of each fiscal year of the Company, beginning with the fiscal year
ending December 31, 2007, based upon the achievement by Executive and the
Company and its Subsidiaries of budgetary and other objectives set by the
Compensation Committee of the Board. Such bonus shall be paid on or before
March 31 of the following year.
          (c) During the Employment Period, the Company or one of its
Subsidiaries shall reimburse Executive for all reasonable business expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s and its
Subsidiaries’ policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s and its
Subsidiaries’ requirements with respect to reporting and documentation of such
expenses.
          (d) All amounts payable to Executive as compensation hereunder shall
be subject to all required and customary withholding by the Company.
     4. Term.
          (a) The Employment Period will continue until (i) Executive’s
resignation, Disability (as defined in paragraph 4(f) below) or death, or
(ii) the Board decides to terminate Executive’s employment with or without Cause
(as defined in paragraph 4(e) below). Except as otherwise provided herein, any
termination of the Employment Period by the Company shall be effective as
specified in a written notice from the Company to Executive.
          (b) If the Employment Period is terminated by the Company without
Cause or upon Executive’s resignation with Good Reason (as defined in paragraph
4(g) below), Executive shall be entitled to (x) continue to receive his Base
Salary payable in regular installments and (y) continue to participate in
employee benefit programs for senior executive employees (other than

- 2 -



--------------------------------------------------------------------------------



 



bonus and incentive compensation plans), at the Company’s cost, to the extent
permitted under the terms of such programs and under applicable law, as special
severance payments from the date of termination for a period of twelve months
thereafter (the “Severance Period”) if and only if Executive has executed and
delivered to the Company the General Release substantially in form and substance
as set forth in Exhibit A attached hereto and the General Release has become
effective, and only so long as Executive has not revoked or breached the
provisions of the General Release or breached the provisions of paragraphs 5, 6
or 7 hereof and does not apply for unemployment compensation chargeable to the
Company or any Subsidiary during the Severance Period, and Executive shall not
be entitled to any other salary, compensation or benefits after termination of
the Employment Period, except as specifically provided for in the Company’s
employee benefit plans or as otherwise expressly required by applicable law. The
amounts payable pursuant to the first sentence of this paragraph 4(b) shall be
reduced by the amount of any compensation Executive receives with respect to any
other employment during the Severance Period; provided that Executive shall have
no duty or obligation to seek other employment during the Severance Period or
otherwise mitigate damages hereunder. Upon request from time to time, Executive
shall furnish the Company with a true and complete certificate specifying any
such compensation earned or received by him during the Severance Period. In the
event that, within twelve months of the Effective Date, there is a Sale of the
Company (as defined below), and within twelve months of the Sale of the Company
the Employment Period is terminated by the Company (or its successor) without
Cause or upon Executive’s resignation for Good Reason, in lieu of the special
severance payments described above, Executive shall be entitled to a lump sum
payment in an amount equal to two times his Base Salary in effect as of the date
of termination. In the event the receipt of amounts payable pursuant to this
paragraph 4(b) within six months of the date of the Executive’s termination
would cause the Executive to be subject to tax under Section 409A of the
Internal Revenue Code of 1986, as amended, then payment of such amounts shall be
delayed until the date that is six months following Executive’s termination
date. For purposes of this Agreement, “Sale of the Company” shall mean the sale
of the Company to an Independent Third Party or group of Independent Third
Parties pursuant to which such party or parties acquire (y) 50% or more of the
common stock of the Company (“Common Stock”) outstanding at the time of such
transaction or series of transactions or (z) all or substantially all of the
Company’s assets determined on a consolidated basis. For purposes of this
Agreement, “Independent Third Party” shall mean any person who, immediately
prior to the contemplated transaction, does not own in excess of 5% of the
Common Stock on a fully-diluted basis (a “5% Owner”), who is not controlling,
controlled by or under common control with any such 5% Owner and who is not the
spouse or descendant (by birth or adoption) of any such 5% Owner or a trust for
the benefit of such 5% Owner and/or such other persons.
          (c) If the Employment Period is terminated by the Company for Cause or
is terminated pursuant to clause (a)(i) above (other than termination by
Executive with Good Reason), Executive shall only be entitled to receive his
Base Salary through the date of termination and shall not be entitled to any
other salary, compensation or benefits from the Company or any of its
Subsidiaries thereafter, except as otherwise specifically provided for under the
Company’s employee benefit plans or as otherwise expressly required by
applicable law.

- 3 -



--------------------------------------------------------------------------------



 



          (d) Except as otherwise expressly provided herein, all of Executive’s
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the termination of the
Employment Period shall cease upon such termination, other than those expressly
required under applicable law (such as COBRA). The Company may offset any
amounts Executive owes the Company or any of its Subsidiaries against any
amounts the Company or any of its Subsidiaries owes Executive hereunder.
          (e) For purposes of this Agreement, “Cause” shall mean with respect to
Executive one or more of the following: (i) the conviction of a felony or other
crime involving moral turpitude or the commission of any other act or omission
involving material dishonesty or fraud with respect to the Company or any of its
Subsidiaries, (ii) reporting to work under the influence of illegal drugs, the
use of illegal drugs (whether or not at the workplace) or other repeated conduct
causing the Company or any of its Subsidiaries substantial public disgrace or
disrepute or substantial economic harm, which is not cured within 20 days
following written notice thereof to the Executive, (iii) material and repeated
failure to perform his duties as reasonably directed by the Board or the
Company’s Chief Executive Officer, which is not cured within 20 days following
written notice thereof to the Executive, (iv) breach of fiduciary duty or
engaging in gross negligence or willful misconduct with respect to the Company
or any of its Subsidiaries or (v) any other material breach of this Agreement
which is not cured within 20 days after written notice thereof to Executive.
          (f) For purposes of this Agreement, “Disability” shall mean the
disability of Executive caused by any physical or mental injury, illness or
incapacity as a result of which Executive is unable to effectively perform or
fails to perform the essential functions of Executive’s duties for 90
consecutive days or 120 days during any 12-month period.
          (g) For purposes of this Agreement, “Good Reason” shall mean if
Executive resigns from employment with the Company and its Subsidiaries prior to
the end of the Employment Period as a result of one or more of the following
reasons: (i) the Company reduces the amount of the Base Salary, (ii) the Company
materially reduces his responsibilities, in each case which is not cured within
20 days after written notice thereof to the Company, (iii) the relocation of the
Company’s principal executive offices and/or the location at which Executive
provides services pursuant to this Agreement to a location outside the
metropolitan Nashville, Tennessee area, or (iv) the Company’s material breach of
this Agreement; provided that written notice of Executive’s resignation for Good
Reason must be delivered to the Company within 45 days after the occurrence of
any such event in order for Executive’s resignation with Good Reason to be
effective hereunder.
     5. Confidential Information.
          (a) Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company and its
Subsidiaries concerning the business or affairs of the Company or any Subsidiary
(“Confidential Information”) are the property of the Company or such Subsidiary.
Therefore, Executive agrees that, except as set forth in, and pursuant to, this
paragraph 5(a), he shall not disclose to any unauthorized person or entity or
use for his own purposes any Confidential Information or any confidential or
proprietary information of other persons or entities in the possession of the

- 4 -



--------------------------------------------------------------------------------



 



Company and its Subsidiaries (“Third Party Information”), without the prior
written consent of the Board, unless and to the extent that the Confidential
Information or Third Party Information becomes generally known to and available
for use by the public other than as a result of Executive’s acts or omissions.
In the event that Executive is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, such Executive shall notify the Company promptly of
the request or requirement so that the Company may seek an appropriate
protective order or waive compliance with the provisions of this Section. If, in
the absence of a protective order or the receipt of a waiver hereunder,
Executive is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal, such Executive may disclose the Confidential
Information to the tribunal; provided that such disclosing Executive shall use
his best efforts to assist the Company to obtain, at the request of the Company
(and at the Company’s sole expense), an order or other assurance that
confidential treatment shall be accorded to such portion of the Confidential
Information required to be disclosed as the Company shall designate. Executive
shall deliver to the Company at the termination of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer files, disks and tapes, printouts and software and other
documents and data (and copies thereof) embodying or relating to Third Party
Information, Confidential Information, Work Product (as defined below) or the
business of the Company or any of its Subsidiaries which he may then possess or
have under his control.
          (b) Executive shall be prohibited from using or disclosing any
confidential information or trade secrets that Executive may have learned
through any prior employment. If at any time during this employment with the
Company or any Subsidiary, Executive believes he is being asked to engage in
work that will, or will be likely to, jeopardize any confidentiality or other
obligations Executive may have to former employers, Executive shall immediately
advise the Chief Executive Officer so that Executive’s duties can be modified
appropriately. Executive represents and warrants to the Company that Executive
took nothing with him which belonged to any former employer when Executive left
his prior position and that Executive has nothing that contains any information
which belongs to any former employer. If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.
     6. Intellectual Property, Inventions and Patents. Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and its Subsidiaries, whether before or after the date of this Agreement
(“Work Product”), belong to the Company or such Subsidiary. Executive shall
promptly disclose all patentable inventions and other material Work Product to
the

- 5 -



--------------------------------------------------------------------------------



 



Board and, at the Company’s expense, perform all actions reasonably requested by
the Board (whether during or after the Employment Period) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments). Executive acknowledges that all Work
Product shall be deemed to constitute “works made for hire” under the U.S.
Copyright Act of 1976, as amended.
     In accordance with Title 19, Section 805 of the Delaware Code, Executive is
hereby advised that this paragraph 6 regarding the Company’s and its
Subsidiaries’ ownership of Work Product does not apply to any invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any Subsidiary was used and which was developed entirely on
Executive’s own time, unless (i) the invention relates to the business of the
Company or any Subsidiary or to the Company’s or any Subsidiaries’ actual or
demonstrably anticipated research or development or (ii) the invention results
from any work performed by Executive for the Company or any Subsidiary.
     7. Non-Compete, Non-Solicitation.
          (a) In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its Subsidiaries he shall become familiar with
the Company’s and its Subsidiaries’ trade secrets and with other Confidential
Information concerning the Company and its predecessors and Subsidiaries and
that his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries, and therefore Executive
agrees that, during the Employment Period and for twelve months thereafter (the
“Noncompete Period”), he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, be employed
in an executive, managerial or administrative capacity by, or in any manner
engage in any business within the United States engaging in the businesses of
the Company or its Subsidiaries, as such businesses exist during the Employment
Period or, as of the date of termination or expiration of the Employment Period,
are contemplated to exist during the twelve-month period following the date of
termination or expiration of the Employment Period (the “Restricted Business”).
Nothing herein shall prohibit Executive from (i) being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Executive has no active participation in the
business of such corporation or (ii) becoming employed, engaged, associated or
otherwise participating with a separately managed division or Subsidiary of a
competitive business that does not engage in the Restricted Business (provided
that services are provided only to such division or Subsidiary).
          (b) During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire any person who was
an employee of the Company or any Subsidiary at any time during the 18-month
period immediately prior to the termination of the Employment Period or
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or

- 6 -



--------------------------------------------------------------------------------



 



business relation and the Company or any Subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its Subsidiaries). Notwithstanding the foregoing,
nothing in this Agreement shall prohibit Executive from employing an individual
(i) with the consent of the Company or (ii) who responded to general
solicitations in publications or on websites, or through the use of search
firms, so long as such general solicitations or search firm activities are not
targeted specifically at an employee of the Company or any of its Subsidiaries.
In addition, nothing in this Agreement will prohibit the making of any truthful
statements made by any Person in response to a lawful subpoena or legal
proceeding or to enforce such Person’s rights under this Agreement, or any other
agreement between Executive, the Company and its Subsidiaries.
     8. Enforcement. If, at the time of enforcement of paragraph 5, 6 or 7 of
this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. Because Executive’s
services are unique and because Executive has access to Confidential Information
and Work Product, the parties hereto agree that the Company and its Subsidiaries
would suffer irreparable harm from a breach of paragraph 5, 6 or 7 by Executive
and that money damages would not be an adequate remedy for any such breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company or its successors or assigns, in addition to other rights
and remedies existing in their favor, shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by Executive of paragraph 7, the Noncompete Period shall
be automatically extended by the amount of time between the initial occurrence
of the breach or violation and when such breach or violation has been duly
cured. Executive acknowledges that the restrictions contained in paragraph 7 are
reasonable and that he has reviewed the provisions of this Agreement with his
legal counsel.
     9. Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein. The Company hereby represents and warrants to Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound and (ii) upon the execution and delivery of this
Agreement by Executive, this Agreement shall be the valid and binding obligation
of the Company, enforceable in accordance with its terms.

- 7 -



--------------------------------------------------------------------------------



 



     10. Survival. Paragraphs 4 through 24, inclusive, shall survive and
continue in full force in accordance with their terms notwithstanding the
expiration or termination of the Employment Period.
     11. Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
Gerald V. Coil
                                 
                                 
Notices to the Company:
HealthSpring, Inc.
44 Vantage Way, Suite 300
Nashville, TN 37228
Attn: Corporate Secretary
Telecopy: (615) 401-4566
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
     12. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
     13. Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof.
     14. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
     15. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

- 8 -



--------------------------------------------------------------------------------



 



     16. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
     17. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
     18. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for any reason) shall affect the validity, binding effect
or enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
     19. Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
reasonably cooperate in any medical or other examination, supply any information
reasonably requested and execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance. Executive hereby represents that he has no reason to believe
that his life is not insurable at rates now prevailing for healthy men of his
age.
     20. Indemnification and Reimbursement of Payments on Behalf of Executive.
The Company and its Subsidiaries shall be entitled to deduct or withhold from
any amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation (including,
without limitation, wages, bonuses, dividends, the receipt or exercise of equity
options and/or the receipt or vesting of restricted equity). In the event the
Company or any of its Subsidiaries does not make such deductions or
withholdings, Executive shall indemnify the Company and its Subsidiaries for any
amounts paid with respect to any such Taxes.
     21. Consent to Jurisdiction. EACH OF THE PARTIES HERETO SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NASHVILLE, TENNESSEE, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN AND AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE
PARTIES HERETO WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER
SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY
PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE
PROCESS

- 9 -



--------------------------------------------------------------------------------



 



(I) TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE
GIVING OF NOTICES IN PARAGRAPH 11 ABOVE, OR (II) TO THE PARTY TO BE SERVED IN
CARE OF SUCH PARTY’S REGISTERED AGENT IN THE MANNER PROVIDED FOR THE GIVING OF
NOTICES IN PARAGRAPH 11 ABOVE. NOTHING IN THIS PARAGRAPH 21 HOWEVER SHALL AFFECT
THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW. EACH PARTY AGREES THAT A FINAL JUDGMENT (AFTER GIVING EFFECT TO ANY TIMELY
APPEALS) IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE
ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
     22. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
     23. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with the Company and its Subsidiaries in
any internal investigation, any administrative, regulatory or judicial
investigation or proceeding or any dispute with a third party as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice and at reasonable times for
interviews and factual investigations, appearing at the Company’s request upon
reasonable notice and at reasonable times to give testimony without requiring
service of a subpoena or other legal process, delivering to the Company
requested information and relevant documents which are or may come into
Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments). In the
event the Company requests Executive’s cooperation in accordance with this
paragraph, the Company shall (i) reimburse Executive for all reasonable travel
expenses and other reasonable out-of-pocket expenses (including lodging and
meals) upon submission of receipts and (ii) reimburse Executive for all
reasonable fees and expenses, including without limitation all attorneys fees
and expenses, incurred by Executive in connection with any such investigation or
proceeding. Notwithstanding anything contained herein to the contrary, Executive
shall not be required to cooperate or assist the Company in any such
investigation or proceeding in the event that (i) legal counsel to Executive
advises him that a reasonable likelihood exists of a conflict of interest
between the Company and its Affiliates and Executive or (ii) cooperation with
the Company could incriminate the Executive or adversely affect the defense by
Executive of any investigation, claim or proceeding.
* * * * *

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  HEALTHSPRING, INC.    
 
           
 
           
 
       
 
  Herbert A. Fritch, President and Chief Executive Officer    
 
           
 
           
 
                          Gerald V. Coil    

D-1



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
     I,                     , in consideration of and subject to the performance
by HealthSpring, Inc., a Delaware corporation (together with its Subsidiaries,
the “Company”), of its obligations under the Amended and Restated Employment
Agreement, dated as of                     , 2006 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

1.   I understand that any payments or benefits paid or granted to me under
paragraph 4(b) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in paragraph 4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. I also acknowledge and represent that I have received
all payments and benefits that I am entitled to receive (as of the date hereof)
by virtue of any employment by the Company.   2.   Except as provided in
paragraph 4 below and except for the provisions of my Employment Agreement which
expressly survive the termination of my employment with the Company, I knowingly
and voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
crossclaims, counterclaims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common

ExA-1



--------------------------------------------------------------------------------



 



    law; or arising under any policies, practices or procedures of the Company;
or any claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).   3.   I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.   4.   I agree that this General Release
does not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).   5.   In signing this
General Release, I acknowledge and intend that it shall be effective as a bar to
each and every one of the Claims hereinabove mentioned or implied. I expressly
consent that this General Release shall be given full force and effect according
to each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.   6.   I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.   7.   I agree
that I will forfeit all amounts payable by the Company pursuant to the Agreement
if I challenge the validity of this General Release. I also agree that if I
violate this General Release by suing the Company or the other Released Parties,
I will pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement.   8.   I agree that this General
Release is confidential and agree not to disclose any information regarding the
terms of this General Release, except to my immediate family and any tax, legal
or other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. Notwithstanding anything herein to the contrary, each of the
parties (and each

ExA-2



--------------------------------------------------------------------------------



 



    affiliate and person acting on behalf of any such party) agree that each
party (and each employee, representative, and other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this transaction contemplated in the Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party or such person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws. This authorization is not intended to permit
disclosure of any other information including (without limitation) (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of this transaction, (ii) the identities of participants or potential
participants in the Agreement, (iii) any financial information (except to the
extent such information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.   9.   Any non-disclosure provision in
this General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the National
Association of Securities Dealers, Inc. (NASD), any other self-regulatory
organization or governmental entity.   10.   I agree to reasonably cooperate
with the Company in any internal investigation, any administrative, regulatory,
or judicial proceeding or any dispute with a third party on the terms and
subject to the limitations set forth in paragraph 24 of the Agreement.   11.   I
agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential in accordance with the terms of the
Agreement unless a prior written release from the Company is obtained. I further
agree that as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data.   12.   Notwithstanding anything in
this General Release to the contrary, this General Release shall not relinquish,
diminish, or in any way affect (i) any rights or claims arising out of any
breach by the Company or by any Released Party of the Agreement after the date
hereof, (ii) any rights or obligations under applicable law which cannot be
waived or released pursuant to an agreement, (iii) any rights to payments or
benefits under paragraph 4(b) of the Agreement, (iv) my rights of
indemnification and directors and officers insurance coverage to which I may be
entitled solely with regards to my service as an officer or director of the
Company; (v) my rights with regard to accrued benefits under any employee
benefit plan, policy or arrangement maintained by the Company or

ExA-3



--------------------------------------------------------------------------------



 



    under COBRA; and (vi) my rights as a stockholder or other equityholder of
the Company and/or its affiliates.   13.   Whenever possible, each provision of
this General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)   I HAVE READ IT CAREFULLY;   (b)   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;   (c)   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;   (d)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;   (e)   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON [                    
   ,           ] TO CONSIDER IT AND THE CHANGES MADE SINCE THE
[                        ,           ] VERSION OF THIS RELEASE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;   (f)   THE CHANGES TO THE
AGREEMENT SINCE [                        ,           ] EITHER ARE NOT MATERIAL
OR WERE MADE AT MY REQUEST.   (g)   I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;   (h)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

ExA-4



--------------------------------------------------------------------------------



 



(i)   I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

             
DATE:
           
 
           

ExA-5